NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS RODRIGUEZ MIRANDA, No.                     16-70813

                Petitioner,                     Agency No. A087-749-889

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Juan Carlos Rodriguez Miranda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order, and denying his motion to remand.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion for a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2009). We review for abuse of discretion the denial of a motion to remand,

and review de novo constitutional claims. Vargas-Hernandez v. Gonzales, 497

F.3d 919, 921, 923 (9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion in denying Rodriguez Miranda’s

request for an eighth continuance where he did not demonstrate good cause. See 8

C.F.R. §§ 1003.29, 1003.31(c); Ahmed, 569 F.3d at 1012 (listing factors to

consider). It follows that Rodriguez Miranda’s due process claim fails for lack of

error. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

substantial prejudice to prevail on a due process challenge).

      The BIA did not abuse its discretion in denying Rodriguez Miranda’s motion

to remand based on ineffective assistance of counsel, where Rodriguez Miranda

did not show that any deficiency in his former counsel’s performance accounted

for his failure to timely file an application for relief. See Mohammed v. Gonzales,

400 F.3d 785, 793 (9th Cir. 2005) (to demonstrate ineffective assistance of

counsel, petitioner must show counsel failed to perform with sufficient

competence).

      We reject Rodriguez Miranda’s contentions that the agency failed to

consider relevant evidence or insufficiently explained its decisions. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an exegesis on



                                          2                                   16-70813
every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(petitioner did not overcome the presumption that the BIA reviewed the record).

      PETITION FOR REVIEW DENIED.




                                        3                                  16-70813